Petition Granted and Order filed April 1, 2021




                                        In The

                        Fourteenth Court of Appeals
                                     ____________

                                NO. 14-21-00066-CV
                                     ____________

      TRIPLE P.G. SAND DEVELOPMENT, LLC, ET AL., Appellants

                                           V.

                      STEVEN NELSON, ET AL., Appellees


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-10361

                                       ORDER

      Appellants filed a petition for permissive interlocutory appeal pursuant to
Texas Civil Practices and Remedies Code section 51.014(f). See Tex. Civ. Prac. &
Rem. Code § 51.014(f); see also Tex. R. App. P. 28.3. The petition is granted. The
notice of appeal is deemed to have been filed as of the date of this order. Tex. R.
App. P. 28.3(k). This appeal is governed by the rules for accelerated appeals. Id. A
copy of this order shall be filed with the trial court clerk for the 281st District Court
of Harris County, Texas.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Wilson.